Dore, J.
(dissenting in part). With the modifications reducing allowances on the appeal by the committee of the property, I concur with the majority opinion.
On petitioner’s appeal I dissent and vote to affirm the resettled order, so far as appealed from, denying petitioner’s motion to set aside the report of the Referee and granting the special guardian’s cross motion to confirm the said report and appoint a successor committee.
Peck, P. J., Callahan and Yan Yoorhis, JJ., concur in Per Curiam opinion; Dore, J. dissents in part in opinion; Cohn, J. dissents and votes to affirm in all respects.
Order modified by granting the petition of appellant and by fixing the fee of the Referee at $4,500, the fee of the special guardian at $4,000 and the fee of Dr. S. Philip Goodhart at $1,250 and, as so modified, affirmed, with costs to all parties appearing herein and filing briefs, payable out of the property of the petitioner. Settle order on notice.